Title: From George Washington to Bartholomew von Heer, 14 March 1782
From: Washington, George
To: Heer, Bartholomew von


                        
                            Sir
                            Philada 14th March 1782.
                        
                        I yesterday desired you to have as many of your troop as you could equip and mount at Burlington in New
                            Jersey by Tuesday next—I now repeat it, with a further request that they may be punctual, as I propose setting off from
                            hence on Wednesday Morning—should you find that they cannot be there at the time above mentioned, you will let me know it
                            before hand. I am Sir Yr most obt servt

                    